UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 6, 2009 (Exact name of registrant as specified in its charter) Florida 000-33351 65-1147861 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1ort St. Lucie Boulevard, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (772) 398-1388 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. Item 8.01Other Events. On October 6, 2009, FPB Bancorp, Inc. held a Special Meeting of Shareholders during which the Company’s shareholders approved two amendments to the Company’s Articles of Incorporation.The first amendment provided for an increase in the number of authorized shares of common stock from 5,000,000 to 25,000,000.The second amendment provided for an increase in the number of authorized shares of preferred stock from 1,000,000 to 2,000,000.After the shareholders’ approval of these two amendments the Company’s total number of authorized shares of all classes of capital stock became 27,000,000.The effective date of these amendments was October 6, 2009. The voting results from all of the proposals acted on and approved at the October 6, 2009 Special Meeting were as follows: PROPOSAL 1.An amendment to our Articles of Incorporation to increase the number of authorized shares of common stock from 5,000,000 to 25,000,000: FORAGAINSTABSTAIN PROPOSAL 2.An amendment to our Articles of Incorporation to increase the number of authorized shares of preferred stock from 1,000,000 to 2,000,000: FORAGAINSTABSTAIN PROPOSAL 3.Adjournment of the Special Meeting to solicit additional proxies in the event there are not sufficient votes to approve Proposals 1 and/or 2: FORAGAINSTABSTAIN Item 9.01.Financial Statements and Exhibits Exhibit 3.5 Articles of Amendment to Articles of Incorporation. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FPB BANCORP, INC. (Registrant) Date: October 7, 2009 /s/ David W. Skiles David W. Skiles Chief Executive Officer and President 2
